          Case 2:14-cr-00117-BLW Document 252 Filed 07/23/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 2:14-cr-00117-BLW
          Plaintiff,
                                             MEMORANDUM DECISION
           v.                                AND ORDER

 RAFAEL L. BEIER,

          Defendant.



                                INTRODUCTION

      Before the Court is Rafael Beier’s Motion for Reconsideration of this

Court’s denial of his Motion to Reduce Sentence. Dkt. 249. The Government

opposes the motion. Dkt. 250. For the reasons that follow, the Court will deny the

motion.

                                BACKGROUND
      The factual background of this case is more fully detailed in the Court's

earlier Memorandum Decision and Order. Dkt. 247. It suffices to note that Beier, a

former medical doctor, was convicted of 69 separate counts of distributing

prescription opiates and amphetamines. After his 2016 trial, Beier failed to appear

for the Return of Verdict (See PSR at ¶ 117), was sentenced to 192 months of




MEMORANDUM DECISION AND ORDER - 1
        Case 2:14-cr-00117-BLW Document 252 Filed 07/23/21 Page 2 of 6




incarceration, and exhausted his appeals without success.

      In late December, 2020, after five years in custody, Beier sought

compassionate release. Dkt. 227. The Court denied the motion. Dkt. 247. Beier

now seeks reconsideration, arguing intervening authority has changed the

applicable legal standard and that the order was clearly erroneous. Dkt. 249.

                               LEGAL STANDARD

      Beier seeks reconsideration of the Court’s denial of his compassionate

release motion under 18 U.S.C. 3582(c)(1)(A). “A court is generally precluded

from reconsidering an issue that has already been decided by the same court, or a

higher court in the identical case.” U.S. v. Cuddy, 147 F.3d 1111, 1114 (9th Cir.

1998). There are five exceptions to the general rule: the first decision was clearly

erroneous; an intervening change in the law occurred; the evidence is substantially

different; other changed circumstances exist; or a manifest injustice would

otherwise result. Id.

                                    ANALYSIS

      Beier argues that the Court erred by (1) incorrectly considering the

Sentencing Commission’s policy statement §1B1.13 to be binding and (2)

incorrectly sequencing the compassionate release analysis. Both arguments fail.

      A.     The Court Did Not Consider §1B1.13 Binding Authority

      In its legal standard, the Court stated that any reduction in sentence must be


MEMORANDUM DECISION AND ORDER - 2
       Case 2:14-cr-00117-BLW Document 252 Filed 07/23/21 Page 3 of 6




“consistent with applicable policy statements.” Dkt. 247 (quoting 18 U.S.C. §

3582(c)(1)(A)). Beier suggests that this language indicates the Court considered §

1B1.13 binding. But, that is simply the language of the statute. In January 2021,

this Court considered the issue of whether § 1B1.13 is binding when considering

compassionate release motions brought by inmates. U.S. v. Linares, 2021 WL

27295 (D. Idaho Jan. 4, 2021). In Linares, this Court held that “§1B1.13 is

persuasive, but not binding.”

      Consistent with Linares, this Court did not consider § 1B1.13 binding in its

analysis of Beier’s motion. Contrary to Beier’s suggestion, nothing in the previous

order suggests that this Court viewed §1B1.13 as binding and thus in conflict with

the Ninth Circuit’s recent decision in United States v. Aruda, 993 F.3d 797, 802

(9th Cir. 2021).

      To the extent Beier reads the Courts discussion of his danger to the

community as an embrace of § 1B1.13, he is wrong. Section 3553(a) also requires

the Court to consider the need “to protect the public from further crimes of the

defendant” in its sentencing determination. Here, while the Court considered all of

the § 3553(a) factors, it devoted slightly more discussion to the danger Beier poses

to the community.




MEMORANDUM DECISION AND ORDER - 3
           Case 2:14-cr-00117-BLW Document 252 Filed 07/23/21 Page 4 of 6




       B.      Sequencing of Sentence Reduction Analysis

       Beier argues that the Court erred by listing its § 3553(a) analysis before

considering his extraordinary and compelling circumstances, to the extent they

exist. Beier argues that courts must structure the § 3582(c)(1)(A) analysis in a

precise order – first, extraordinary and compelling circumstances, followed by

applicable policy statements, then §3553 (a) factors.

       Beier relies on U.S. v. McGee, 992 F.3d 1035 (10th Cir. 2021) and U.S. v.

Jones, 980 F.3d 1098 (6th Cir. 2020) to stand for the proposition that Courts must

conduct the § 3582(c)(1)(A) analysis in a particular order and consider all three

factors listed in the statute.1 But, as both the Sixth Circuit and Tenth Circuit have

recognized, “district courts may deny compassionate-release motions when any of

the three prerequisites listed in §3582(c)(1)(A)”—including the factors set forth

§3553(a)—“is lacking and do not need to address the others.” McGee, 992 F.3d at

1043 (quoting United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021)). It is only

when a district court grants compassionate release that it must find all three

prerequisites listed in § 3582(c)(1)(A) support release. Id.




       1
          The Court recognizes that, because § 1B1.13 is not an “applicable policy statement,”
there are no “applicable policy statements” at this time. Thus, there are really only two steps –
extraordinary and compelling circumstances and the § 3553(a) factors.



MEMORANDUM DECISION AND ORDER - 4
       Case 2:14-cr-00117-BLW Document 252 Filed 07/23/21 Page 5 of 6




      In its previous order, this Court did consider Beier’s underlying health

conditions in relation to the COVID-19 pandemic. While not in exacting order, the

Court also considered Beier’s health conditions as they related to the § 3553(a)

analysis but found that they do not warrant release when considered in context.

While Beier would prefer a hyper technical listing of the § 3582(c)(1)(A) factors,

the outcome would be the same—his motion would be denied.

      Finally, to the extent Beier suggests that once he has demonstrated

extraordinary and compelling circumstances, it becomes the Government’s burden

to show the § 3553(a) factors do not support release, he is mistaken. Beier relies on

United States v. Greene, 2021 WL 354446, at *16 (D.D.C. Feb. 2, 2021), which

suggests that when a defendant has shown extraordinary and compelling

circumstances there is a presumption in favor of release. But, as the Ninth Circuit

has recognized, a “presumption” does not shift the burden of persuasion or proof

and lacks “independent legal effect.” United States v. Carty, 520 F.3d 984, 994

(9th Cir. 2008) (quoting Rita v. United States, 551 U.S. 338, 350 (2007)). Further,

neither side has a burden to prove that the § 3553(a) factors either do or do not

warrant release, instead it is the court’s duty to independently consider whether the

applicable § 3553(a) factors warrant a reduction in the defendant’s sentence. 18

U.S.C. § 3582(c)(1).




MEMORANDUM DECISION AND ORDER - 5
        Case 2:14-cr-00117-BLW Document 252 Filed 07/23/21 Page 6 of 6




      In this case, even assuming Beier’s health conditions guarantee a slow

painful demise from COVID complications, the § 3553(a) factors do not warrant

release. Beier, a medical doctor, exploited the trust and power his community

bestowed upon him. He preyed upon society’s most vulnerable: the young, the

rudderless, the addicted. PSR at ¶ 28, 111. He did so to benefit one man: Rafael

Beier. His family has renounced his conduct; to them, his actions are

unrecognizable. PSR at ¶ 168. He has never accepted responsibility. PSR at ¶ 9,

119, 143.

      Given such conduct, the § 3553(a) factors weigh heavily against release. The

nature of the offense, characteristics of the defendant, and the need for the sentence

imposed all justify further incarceration.

                                      ORDER

      IT IS ORDERED that Rafael L. Beier’s Motion for Reconsideration (Dkt.

247) is DENIED.



                                              DATED: July 23, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
